Citation Nr: 0944627	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-17 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an extraschedular rating in excess of 10 
percent for tinnitus.     


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from September 1949 to 
February 1953 and from July 1953 to August 1974.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In a VA Form 9 (Appeal to Board of Veterans Appeals) received 
in April 2007, the Veteran requested a Board hearing at the 
RO.  The RO subsequently acknowledged this request and 
informed the Veteran of the date of his scheduled hearing by 
letter dated June 2008.  Thereafter, in a written statement 
received in July 2008, the Veteran indicated that he no 
longer required a hearing.  The Board thus considers the 
Veteran's hearing request withdrawn.

In June 2009, the Board remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  

Also in June 2009, based on good cause shown, the Board 
granted the Veteran's motion to advance this case on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board again REMANDS this claim to the RO via the AMC.  


REMAND

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is applicable in this case and, as explained below, 
VA has not yet satisfied the requirements thereof by 
providing the Veteran adequate notice and assistance with 
regard to his claim.  Any decision to proceed in adjudicating 
the claim would thus prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

First, in June 2008, the Board remanded this claim to the RO 
for several purposes, including referring it to VA's Director 
of Compensation and Pension (C&P) Service or Under Secretary 
for Benefits for consideration.  As the Veteran's 
representative points out in an Appellate Brief Presentation 
dated October 2009, on remand, the agency of original 
jurisdiction (AOJ) did not ensure compliance with the Board's 
directive in this regard, instead returning the claims file 
to the Board before referring the claim, as instructed.  
Given this fact, it is necessary to remand this claim to the 
RO for completion of the previously requested action pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, the 
RO afforded the Veteran an examination in support of his 
claim.  The examiner provided an opinion at to the effect of 
tinnitus on the Veteran's employability without being privy 
to pertinent employment information.  She provided a negative 
opinion but does not appear to have considered the Veteran's 
reports that he was forced to stop working due to tinnitus.  
Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  She 
reported that "the literature" indicated that tinnitus 
would not cause unemployability, but did not elaborate.  The 
examination report does not meet the standards imposed by the 
United States Court of Appeals for Veterans Claims.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Third, the Veteran alleges that his tinnitus caused him to 
become unemployable by interfering with his ability to 
communicate effectively with others and to use the telephone.  
He notes that he last worked on May 5, 1992, at Guardsmark, 
Inc. and that H.S., his immediate supervisor at Guardsmark, 
Inc. is available to provide a written statement confirming 
the foregoing.  Also, given this particular assertion, the RO 
should inform the Veteran that he is responsible for 
submitting employment information to substantiate his claim.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).


Finally, the Board previously referred the Veteran's claim 
for a total disability evaluation based on individual 
unemployability (TDIU) to the RO for adjudication.  The AOJ 
has not acted in response to the referral.  Subsequent to the 
Board's remand, the Court has held that TDIU is an element of 
all appeals of an initial or increased rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The Board cannot 
adjudicate the Veteran's entitlement in the first instance, 
because he does not meet the percentage requirements for a 
TDIU, and VA regulations require that the claim initially be 
adjudicated by VA's Director of C&P.  Bowling v. Principi, 15 
Vet. App. 1 (2001); 38 C.F.R. § 4.16(b) (2009).

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  After securing any necessary 
authorization from the Veteran, request, 
obtain and associate with the claims file 
a written statement from H.S. regarding 
the reason(s) for which the Veteran last 
worked at Guardsmark, Inc. on May 5, 
1992.  The AOJ should also seek such 
information through the Veteran's 
employer.

2.  Notify the Veteran in writing that he 
is responsible for submitting employment 
information to substantiate his assertion 
that his tinnitus rendered him unable to 
retain employment.

3.  After the AOJ associates the 
previously noted written statement and/or 
any other employment information with the 
claims file, obtain a medical opinion in 
support of the Veteran's claim.  Provide 
the examiner with the Veteran's claims 
file for review and ask the examiner to 
confirm in his written report that he 
conducted such a review, including of the 
employment information.  Following the 
review, the examiner should:

a) opine whether the 10 percent 
rating assigned the Veteran's 
tinnitus contemplates the level 
of severity of and 
symptomatology associated with 
tinnitus;

b) opine whether the Veteran's 
tinnitus causes marked 
interference with employment; 
and whether tinnitus in 
conjunction with the other 
service connected disabilities 
(bilateral hearing loss and 
hypertension) would preclude 
gainful employment for which 
the Veteran would otherwise be 
qualified.

c) provide a rationale, with 
specific references to the 
record, including the Veteran's 
reports of why he stopped 
working, for the opinions 
offered.

4.  Refer this claim to VA's Director of 
C&P for consideration of an 
extraschedular rating and entitlement to 
TDIU under 38 C.F.R. § 3.321(b), 4.16(b).  

5.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, issue a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

